DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-29 have been examined. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a financial data processing unit…for processing”, “raw data storage unit for processing”, “a data processing unit for processing”, “a reporting unit for creating”, “a security layer…for securing”, “a data filtering unit for filtering”, “an access control unit for controlling access” and “a connection monitoring trace recorder unit for monitoring” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-12 are directed to a system, claims 13-29 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to analyzing and securing the data which is an abstract idea. Specifically, the claims recite “receiving and storing raw financial data…; processing the raw financial data…; creating one or more financial reports…; filtering the raw financial data…; controlling access…; monitoring connections….” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving and storing raw financial data, processing raw financial data, generating financial reports, filtering the raw financial data, controlling access and monitoring connections which is a process that deals with mental processes because analyzing and securing financial data that can be performed in the human mind and with the help of pen and paper. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, a financial data processing unit, raw data storage unit, a data processing unit, a reporting unit, a security layer, a data filtering unit, an access control unit, and a connection monitoring trace recorder unit merely use a computer as a tool to perform an abstract idea. Specifically, a financial data processing unit, raw data storage unit, a data processing unit, a reporting unit, a security layer, a data filtering unit, an access control unit, and a connection monitoring trace recorder unit perform the steps of receiving and storing raw financial data, processing raw financial data, generating financial reports, filtering the raw financial data, controlling access and monitoring connections. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a financial data processing unit, raw data storage unit, a data processing unit, a reporting unit, a security layer, a data filtering unit, an access control unit, and a connection monitoring trace recorder unit, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of analyzing and securing the data. As discussed above, taking the claim elements separately, a financial data processing unit, raw data storage unit, a data processing unit, a reporting unit, a security layer, a data filtering unit, an access control unit, and a connection monitoring trace recorder unit perform the steps of receiving and storing raw financial data, processing raw financial data, generating financial reports, filtering the raw financial data, controlling access and monitoring connections These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of analyzing and securing the data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of analyzing and securing the data. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim 1 recites “A data processing system…comprising: a financial data processing unit of a financial expert…; a security layer of the financial expert….”. Under the broadest reasonable interpretation, this limitation “financial expert” is broad enough to include humans as components of the claimed system. MPEP §2105 states that if the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter (MPEP §2105).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation ““a financial data processing unit…for processing”, “raw data storage unit for processing”, “a data processing unit for processing”, “a reporting unit for creating”, “a security layer…for securing”, “a data filtering unit for filtering”, “an access control unit for controlling access” and “a connection monitoring trace recorder unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim 1 recites “A data processing system…comprising: a financial data processing unit of a financial expert…; a security layer of the financial expert….” the broadest reasonable interpretation of the financial expert is a human. It is unclear to one of the ordinary skills in the art the manner financial expert (i.e. Human) can have units. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 2-12 are also rejected as each depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-17, 19, 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 20200013036) in view of Edwards (US 7774271).
With respect to claims 1 and 13 Griffith discloses: 
a financial data processing unit of a financial expert for processing and analyzing the financial data from one or more data sources, wherein the financial data processing unit includes a raw data storage unit for receiving and storing raw financial data from the one or more data sources (See paragraphs 0032-0035, 0049 and 0074-75); 
a data processing unit for processing the raw financial data and generating processed financial data (See paragraphs 0032-0035, 0049 and 0074-76), and 
a reporting unit for creating one or more financial reports from the processed financial data (See paragraphs 0032-0035, 0049 and 0074-76);
filtering the raw financial data prior to receipt of the raw financial data by the raw financial data storage unit (See paragraph 0069 and 0076); 
Griffith does not explicitly disclose: a security layer of the financial expert for securing via an encryption technique the financial data processing unit within the native environment of the enterprise so as to restrict access thereto to the financial expert, thereby preventing access to the processed financial data by the enterprise, wherein the security layer includes a data filtering unit for filtering the raw financial data prior to receipt of the raw financial data by the raw financial data storage unit, an access control unit for controlling access along a communication channel to the financial data processing unit, and a connection monitoring trace recorder (CMTR) unit for monitoring connections to the financial data processing unit, wherein the financial data processing unit and the security layer of the financial expert are embedded in the native environment of the enterprise.
Edwards discloses: a security layer of the financial expert for securing via an encryption technique the financial data processing unit within the native environment of the enterprise so as to restrict access thereto to the financial expert, thereby preventing access to the processed financial data by the enterprise (See column 9 lines 42-65); an access control unit for controlling access along a communication channel to the financial data processing unit (See column 9 lines 42-67 and column 10 lines 55-67), and a connection monitoring trace recorder (CMTR) unit for monitoring connections to the financial data processing unit, wherein the financial data processing unit (See column 17 lines 53-67) and the security layer of the financial expert are embedded in the native environment of the enterprise (See Fig 3). Therefore, it would have been obvious to one of the ordinary skills in the art at the time application was filed to modify the Griffith reference with Edwards reference in order to provide technique of access control to the secure financial data. 

With respect to claims 2 and 15 Griffith in view of Edwards discloses all the limitations as described above. Edwards further discloses: wherein the financial data processing unit and the security layer are formed from a plurality of nodes of the enterprise (See Fig 3 column 5 lines 14-60).

With respect to claims 3 and 16 Griffith in view of Edwards discloses all the limitations as described above. Griffith further discloses: wherein the raw financial data (i.e. FCs) can be replicated from the one or more data sources (See paragraph 0061-0062).

With respect to claim 4 Griffith in view of Edwards discloses all the limitations as described above. Griffith further discloses: wherein the one or more data sources comprises one or more enterprise resource planning systems or one or more financial data storage units. (See paragraph 0061-0062).

With respect to claims 5 and 17 Griffith in view of Edwards discloses all the limitations as described above. Edwards further discloses: a report generator for generating a report providing of users of the financial data processing unit, and a password encryption unit for encrypting the processed financial data of the data processing unit (See column 6 lines 15-40, column 8 lines 38-62 and column 9 lines 42-60).

With respect to claim 6 Griffith in view of Edwards discloses all the limitations as described above. Griffith further discloses: wherein the financial data processing unit further comprises a storage unit for storing the one or more financial reports created by the reporting unit (See paragraph 0113).

With respect to claim 7 Griffith in view of Edwards discloses all the limitations as described above. Edwards further discloses: wherein the storage unit is a database, and further comprising an analytical processing engine associated with the database (See fig 3 part 306, column 8 lines 38-44 and column 13 lines 47-65).

With respect to claims 9 and 19 Griffith in view of Edwards discloses all the limitations as described above. Griffith further discloses: wherein the data filter unit of the security layer defines one or more parameters for processing of the raw financial data (See paragraph 0075-0076). Additionally, Edwards also discloses (See Fig 4 and corresponding text).

With respect to claims 12 and 22 Griffith in view of Edwards discloses all the limitations as described above. Griffith further discloses: wherein the processed financial data is mapped to one or more data tables in the reporting unit so as to create the financial reports (See paragraphs 0032-0035, 0049 and 0074-76).

With respect to claim 14 Griffith in view of Edwards discloses all the limitations as described above. Edwards further discloses: employing the encryption technique for securing the financial data processing unit, for limiting communication with the financial data processing unit, and for monitoring and controlling the flow of financial data to and from the financial data processing unit (See column 9 lines 42-67).

With respect to claim 23 Griffith in view of Edwards discloses all the limitations as described above. Edwards further discloses: encapsulating the financial data processing unit with the security layer, and restricting access to the financial data processing unit with the security layer ((See column 9 lines 42-67).

 With respect to claim 24 Griffith in view of Edwards discloses all the limitations as described above. Edwards further discloses: wherein the step of monitoring further comprises the step of recording access to the financial data processing unit (column 17 lines 53-67).
With respect to claim 25 Griffith in view of Edwards discloses all the limitations as described above. Edwards further discloses: tracing financial data to data tables in the financial data processing unit (See Fig 4).

With respect to claim 26 Griffith in view of Edwards discloses all the limitations as described above. Edwards further discloses: applying a password encryption technique to the processed financial data (See column 9 lines 61-67 and column 12 lines 55-67).

With respect to claim 27 Griffith in view of Edwards discloses all the limitations as described above. Edwards further discloses: employing one or more electronic devices of the enterprise to access the financial reports, and via the financial expert, controlling access by to the electronic devices (See column 9 lines 61-67 and column 10 lines 1-60).

With respect to claim 28 Griffith in view of Edwards discloses all the limitations as described above. Griffith further discloses: transmitting the financial reports from the electronic devices of the enterprise to one or more electronic devices of the financial expert. (See paragraph 0111-0116).

With respect to claim 29 Griffith in view of Edwards discloses all the limitations as described above. Edwards further discloses: deleting the financial reports and associated files in the financial data processing unit (See column 10 lines 49-61).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 20200013036) in view of Edwards (US 7774271) in further view of Hu (CN107766720).
With respect to claims 8 and 18 Griffith in view of Edwards discloses all the limitations as described above. Griffith in view of Edwards does not explicitly disclose: wherein the data processing unit comprises one or more audit applications for processing the raw financial data, and wherein the audit applications are stored in a software container, and wherein the audit application is stored therein in compiled executable binary files. Hu discloses: wherein the data processing unit comprises one or more audit applications for processing the raw financial data, and wherein the audit applications are stored in a software container, and wherein the audit application is stored therein in compiled executable binary files (See page 6 lines 15-23). Therefore, it would have been obvious to one of the ordinary skills in the art at the time application was filed to modify the combination of Griffith and Edwards references with Hu reference in order to provide technique of utilizing audit application program in the process test data. 

Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 20200013036) in view of Edwards (US 7774271) in further view of Gendelev (US 20200250157).
With respect to claims 10-11 and 20-21 Griffith in view of Edwards discloses all the limitations as described above. Griffith in view of Edwards does not explicitly disclose: wherein the raw financial data is stored in the raw data storage unit in raw data tables, and wherein the data processing unit processes the raw financial data in the raw data tables and stores the processed financial data in an audit data structure; wherein the raw data tables have a normalized structure for organizing the data elements in a disaggregated way. Gendelev discloses: wherein the raw financial data is stored in the raw data storage unit in raw data tables, and wherein the data processing unit processes the raw financial data in the raw data tables and stores the processed financial data in an audit data structure; wherein the raw data tables have a normalized structure for organizing the data elements in a disaggregated way (See paragraph 0041-0043). Therefore, it would have been obvious to one of the ordinary skills in the art at the time application was filed to modify the combination of Griffith and Edwards references with Gendelev reference in order to provide technique for data processing (See Gendelev 0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685